DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "selecting from the plurality of data features a plurality of indicative data features, ... based on a distribution of the plurality of indicative data features that determines an association between the plurality of indicative data features and a machine failure, wherein the distribution of the ... indicative data features is a set of abnormal parameters of each of the indicative data features; selecting, based on the ... indicative data features, a machine learning model; applying the selected machine learning model to the ... indicative data features; and determining a probability for a forthcoming machine failure", in combination with the remaining claim elements as set forth in claim 1, and claims 2-9 depending therefrom.
The prior art does not disclose or suggest, "selecting from the plurality of data features a plurality of indicative data features, ... based on a distribution of the plurality of indicative data features that determines an association between the plurality of indicative data features and a machine failure, wherein the distribution of the ... indicative data features is a set of abnormal parameters of each of the indicative data features; selecting, based on the ... indicative data features, a machine learning model; applying the selected machine learning model to the ... indicative data features; and determining a probability for a forthcoming machine failure", in combination with the remaining claim elements as set forth in claim 10.
The prior art does not disclose or suggest, "select from the plurality of data features a plurality of indicative data features, ... based on a distribution of the plurality of indicative data features that determines an association between the plurality of indicative data features and a machine failure, wherein the distribution of the ... indicative data features is a set of abnormal parameters of each of the indicative data features; select, based on the ... indicative data features, a machine learning model; apply the selected machine learning model to the ... indicative data features; and determine a probability for a forthcoming machine failure", in combination with the remaining claim elements as set forth in claim 11, and claims 12-19 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 4/4/22, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on page 6 of the reply, starting at paragraph, “The office action asserts...”, Examiner is persuaded that the claims integrate the abstract ideas into the practical application of forecasting failures in industrial machines.
Applicant’s arguments, see remarks, filed 4/4/22, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks from page 8, paragraph, “Cella does not teach...”, through page 11, paragraph, “Honda does not...”, Examiner agrees that the amendment overcomes the rejection of claim 1.  Regarding Applicant’s remarks on page 11, at the paragraph, “Independent claims 10 and 11...”, Examiner agrees that the amendments similarly overcome the rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852